Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Information Disclosure Statement
Non-Patent Literature titled “Achieve your digital potential” included in the information disclosure statement filed on November 17, 2020 was not considered previously because the pages 3-6 of the Non-Patent Literature titled “Achieve your digital potential” are empty.
As discussed during interview dated February 23 2022, the information disclosure statement filed November 17, 2020 has now been considered since that’s the best version the applicant could find. 
Specification
The amendments are accepted since no new matter has been added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 15: The specification does not describe a correction module which is further executable by the one or more processors to simultaneously display the first and second alternate text. 
There is no mention of a second alternate text and/or any simultaneous display of the first and second alternate text in the specification. 
Below is the place where the specification mentions first alternate text:
[00140] Example 10. The method of example 8, wherein the digital content comprises an image that (i) either is associated with an original alternate text that violates the accessibility guideline, (ii) or is not associated with any alternate text, and wherein providing the recommended correction option comprises: analyzing the image to recognize one or more components within the image; generating one or more keywords, based on recognizing the one or more components; generating a first alternate text for the image, based on the one or more keywords, wherein the first alternate text is to be read out, in lieu of the image, by a text-to-speech synthesizer when the digital content is to be presented; and providing the first alternate text as the recommended correction option.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0081927 attributed to Chandra Sekhar Sabbavarpu (hereafter referred to as Sabbavarpu) and U.S. Patent Application Publication Number 2005/0160065 attributed to Lisa Seeman (hereafter referred to as Seeman) and U.S. Patent Application Publication Number 2007/0094588 attributed to Klassen et al. (hereafter referred to as Klassen)
Regarding claim 1: Sabbavarpu discloses a method for increasing accessibility of digital content, the method comprising: accessing, by a code access module, a code for digital content and an accessibility guideline, wherein the code comprises machine-readable rendering instructions that, when processed, cause the digital content is to be presented with a particular visual appearance, and the accessibility guideline is a rule with which the particular visual appearance the digital content is to comply [0014, 0015, 0016]; analyzing, by a violation determination module, the code to identify a violation of the accessibility guideline by the particular visual appearance [0039]; in response to receiving an input indicative of a selection of the option to correct the violation, providing, by a suggestion module, one or more correction options to correct the violation [0064, claim 8]; in response to receiving a selection of a selected correction option, cause the digital content to be presented with a modified visual appearance that complies with the accessibility guideline [0064, 0065].
Sabbavarpu discloses causing display of (i) the digital content presented in accordance with the code on a User Interface (UI), (ii) data indicative of the violation on the UI, and (iii) an option to correct the violation on an area of the UI [0014, 0041, 0064, 0071, 0073]; 
Sabbavarpu does not disclose diving the UI in areas.
Seeman discloses diving the UI in areas [figure 15B].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Seeman into Sabbavarpu in order to clearly present the necessary information to the user. In addition, dividing UI in areas is widely known in technology.
Neither Sabbavarpu or Seeman discloses altering, by a correction module, the code based on the selected correction option, thereby generating altered code that comprises machine-readable instructions.
Klassen discloses altering, by a correction module, the code based on the selected correction option, thereby generating altered code that comprises machine-readable instructions [0041, figure 8, 9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman and Klassen before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Klassen into Sabbavarpu and Seeman to accommodate to different devices and for improved efficiency. 
Regarding claim 2: Sabbavarpu discloses the method of claim 1, further comprising: calculating, by a scoring module and prior to altering the code, an accessibility score indicative of a severity of the violation [Sabbavarpu: 0035, 0039, 0041, 0068]; and causing display of the accessibility score on UI [Sabbavarpu: 320 of figure 3, 0035, 0039, 0041, 0068]. 
Sabbavarpu does not disclose a fourth area of the UI.
Seeman discloses multiple areas of an UI [figure 15B].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman and Klassen before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Seeman into Sabbavarpu and Klassen in order to clearly present the necessary information to the user. In addition, dividing UI in areas is widely known in technology.
Regarding claim 3: The method of claim 2, wherein in response to altering the code, the method further comprises: updating, by the scoring module, the accessibility score to reflect the altered code [Sabbavarpu: 0064]; and causing display of the updated accessibility score on the fourth area of the UI [Sabbavarpu: 0064; Seeman: figure 15B].  
Regarding claim 4: The method of claim 2, wherein the violation is a first violation, and wherein the accessibility guideline is a first accessibility guideline, the method further comprising: Docket # ADO1.P9686US-44-analyzing the code to identify, within the digital content, a second violation of a second accessibility guideline [Sabbavarpu: 0059, 0061]; and assigning a first severity category to the first violation and a second severity category to the second violation, wherein calculating the accessibility score comprises weighting the first violation differently from the second violation, based on the first severity category of the first violation being different from the second severity category of the second violation [Sabbavarpu: 0041, 0045, 0059]. 
Regarding claim 5: The method of claim 1, wherein the code includes a value assigned to an attribute, wherein the selected correction option comprises an altered value for the attribute, and wherein assigning the altered value to the attribute corrects the violation [Klassen: 0039].
Regarding claim 6: The method of claim 1, wherein accessing the code comprises at least one of: (i) accessing the code by accessing a file storing the code [both Sabbavarpu: 0049 and Klassen: 0053]; and/or (ii) (a) receiving a link or a Uniform Resource Locator (URL) that identifies a webpage, wherein the webpage comprises the digital content, and (b) retrieving the code associated with the webpage [both Sabbavarpu: 0022 and Klassen: 0032].  
Regarding claim 7: The method of claim 1, wherein altering the code comprises: automatically altering the code, in response to receiving the selection of the selected correction option, without waiting for a user to manually alter the code in accordance with the selected correction option [Klassen: 0039].  
Regarding claim 8: The method of claim 1, wherein providing the one or more correction options to correct the violation comprises: providing a single recommended correction option [0064].  
Regarding claim 12: The method of claim 1, further comprising: subsequent to altering the code, causing the digital content to be presented with the modified visual appearance on the first area of the UI [Sabbavarpu: 0014, 0059, 0061].  
Regarding claim 13: The method of claim 1, wherein at least one of: the code is in accordance with the Hypertext Markup Language (HTML); and/or the accessibility guideline is a part of the Web Content Accessibility Guidelines (WCAG) published by the Web Accessibility Initiative (WAI) [Sabbavarpu: 0014].  
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Seeman and Klassen and U.S. Patent Application Publication Number 2018/0060359 attributed to LI et al. (hereafter referred to as LI). 
Regarding claim 9: Sabbavarpu discloses the method of claim 1, wherein the digital content comprises a first image, and wherein providing the one or more correction options comprises: analyzing the first image to recognize one or more components within the first image [0014, 0063]; 
Neither Sabbavarpu nor Seeman or Klassen discloses generating one or more keywords, based on recognizing the one or more components; Docket # ADO1.P9686US-45-searching an image database to identify a second image, based on the one or more keywords; and providing the second image as a recommended correction option for replacing the first image.
LI discloses generating one or more keywords, based on recognizing the one or more components [0029, 0035]; Docket # ADO1.P9686US-45-searching an image database to identify a second image, based on the one or more keywords [0035]; and providing the second image as a recommended correction option for replacing the first image [0029, 0035].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman and Klassen and LI before him/her, before the effective filing date of the claimed invention to incorporate the teachings of LI into Sabbavarpu and Seeman and Klassen in order to meet the demand of an image that better suits the accessibility criteria. In addition, replacing an image with an alternate image is known in technology.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Seeman and Klassen and U.S. Patent Number 6,823,311 attributed to Hideo Tetsumoto (hereafter referred to as Tetsumoto). 
Regarding claim 10: The method of claim 1, wherein the digital content comprises an image that is (i) either associated with an original alternate text that violates the accessibility guideline [Sabbavarpu: 0061, 0063, 0067], or (ii) not associated with any alternate text, and wherein providing the recommended correction option comprises: analyzing the image to recognize one or more components within the image; 
Neither Sabbavarpu nor Seeman or Klassen discloses generating one or more keywords, based on recognizing the one or more components; generating a first alternate text for the image, based on the one or more keywords, wherein the first alternate text is to be read out, in lieu of the image, by a text-to-speech synthesizer when the digital content is to be presented;
Tetsumoto discloses generating one or more keywords, based on recognizing the one or more components [column 8, line 43-45]; generating a first alternate text for the image, based on the one or more keywords, wherein the first alternate text is to be read out, in lieu of the image, by a text-to-speech synthesizer when the digital content is to be presented [column 8, line 43-45]; providing the first alternate text as a recommended correction option [column 8, line 43-45].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman and Klassen and Tetsumoto before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Tetsumoto into Sabbavarpu and Seeman and Klassen in order to accommodate a visually impaired person. In addition, text-to-speech synthesizer is widely known in technology.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Seeman and Klassen and U.S. Patent Number 7,693,679 attributed to Warnke et al. (hereafter referred to as Warnke). 
Regarding claim 11: The method of claim 1, wherein the violation is a first violation, the accessibility guideline is a first accessibility guideline, the selected correction option is a first selected correction option, and wherein the method further comprises: analyzing the code to identify a second violation of a second accessibility guideline [Sabbavarpu: 0059, 0061]; selecting a second correction option to correct the second violation [0064, 0065]; identifying the second correction option to correct the second violation [Sabbavarpu: 0059]; and further altering the altered code based on the second correction option, thereby generating further altered code that comprises machine-readable instructions that, when processed, cause the digital content to be presented with a further modified visual appearance that complies with the first accessibility guideline and the second accessibility guideline, without receiving a selection of the second correction option from a user [Klassen: 0041, figure 6, 9, 10].
Neither Sabbavarpu nor Seeman discloses an auto-select option.
Warnke discloses an auto-select option [1101 of figure 11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Seeman and Klassen and Warnke before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Warnke into Sabbavarpu and Seeman in order to accommodate the user with a preference for selecting automatically. In addition, auto-select option is widely known in technology.
Claims 14, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and U.S. Patent Number 10,467,507 attributed to Hao (hereafter referred to as Hao).
Regarding claim 14: Sabbavarpu discloses a system for improving accessibility options of digital content, the system comprising: one or more processors [0006]; a code access module executable by the one or more processors to access digital content and a plurality of accessibility guidelines [0014, 0015]; an image analysis module executable by the one or more processors to receive a first image having associated therewith first alternative text [Sabbavarpu: 0061]; make a determination that the first alternative text does not include any of the one or more keywords [0063];
Sabbavarpu discloses accessibility score being lower than a threshold value and also suggesting corrections [0059, 0064].
Sabbavarpu does not disclose perform an image recognition operation on the first image to identify one or more objects within the first image. 
Hao discloses perform an image recognition operation on the first image to identify one or more objects within the first image [column 2, line 29-32; column 8, line14-16, column 16, line 7-12].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Hao before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hao into Sabbavarpu in order to try to meet the demand of an image that better suits the accessibility criteria.
Hao discloses generating one or more keywords associated with the one or more objects [Hao: column 12, line 10-14]; a suggestion module executable by the one or more processors to (i) search a plurality of images using the one or more keywords [Hao: column 12, line 1-10] and (ii) select a second image from the plurality of images, wherein the second image has associated therewith second alternative text that includes at least one of the one or more keywords [Hao: column 12, line 10-15]; and a correction module executable by the one or more processors to (i) provide an option to replace the first image with the second image [Hao: column 12, line 10-14], and (ii) in response to receiving a selection of the option, replace the first image with the second image within the digital content [Hao: column 12, line 10-14].
Regarding claim 16: Sabbavarpu does not disclose wherein the image analysis module is implemented using a machine learning module trained to identify content of images.
Hao discloses wherein the image analysis module is implemented using a machine learning module trained to identify content of images [Hao: column 8, line 14-18; column 8, line 62-65]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Hao before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Hao into Sabbavarpu because machine learning can handle varieties of data efficiently without much human intervention.
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Hao and U.S. Patent Application Publication Number 2009/0319927 attributed to Beeman et al. (hereafter referred to as Beeman).
Regarding claim 15: Neither Sabbavarpu nor Hao discloses that the correction module is further executable by the one or more processors to simultaneously display the first and second alternate text.
Beeman discloses that the correction module is further executable by the one or more processors to simultaneously display the first and second alternate text [figure 4].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Hao and Beeman before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Beeman into Sabbavarpu and Hao to have the advantage of viewing more than one text at the same time.
Claims 17, 20 are rejected under 35 U.S.C. § 103 as being unpatentable over by Sabbavarpu and Klassen.
Regarding claim 17: Sabbavarpu discloses a computer program product including one or more non-transitory machine-readable mediums encoded with instructions that when executed by one or more processors cause a process to be carried out for increasing accessibility of digital content, the process comprising: accessing (i) a code for digital content [0014, 0015] and (ii) an accessibility guideline, wherein the code comprises machine-readable rendering instructions that, when processed, cause the digital content to be presented with a particular visual appearance, and wherein the accessibility guideline is a rule with which the particular visual appearance of the digital content is to comply [0014, 0015, 0016]; analyzing the code to identify that the particular visual appearance produces a violation of the accessibility guideline [0039]; calculating, by a scoring module, an accessibility score indicative of a severity of the violation [0041, 0043]; causing display of an option to correct the violation and the accessibility score [0064, claim 8]; updating the accessibility score, to indicate how the altered code changes the accessibility score [0064].
Sabbavarpu does not disclose identifying a modification to the code to correct the violation and altering the code based on the identified modification, thereby producing altered code.
Klassen discloses identifying a modification to the code to correct the violation and altering the code based on the identified modification, thereby producing altered code [0041, figure 8, 9].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Klassen before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Klassen into Sabbavarpu to accommodate to different devices and for improved efficiency. 
Regarding claim 20: The computer program product of claim 17, wherein the code is a Hypertext Markup Language (HTML) code, and wherein the accessibility guideline is a part of the Web Content Accessibility Guidelines (WCAG) published by the Web Accessibility Initiative (WAI) [Sabbavarpu: 0014].
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Klassen and U.S. Patent Application Publication Number 2008/0317376 attributed to Tomasz S.M. Kasperkiewicz (hereafter referred to as Kasperkiewicz). 
Regarding claim 18: The computer program product of claim 17, wherein: the modification is a first modification [Sabbavarpu: 0061, 0062]; and altering the code comprises altering the code based on the selection of the first modification [Klassen: 0041, figure 8, 9].  
Sabbavarpu does not detail on identifying the first modification comprises identifying a plurality of modifications and altering the code comprises receiving an input indicative of a selection of the first modification among the plurality of modifications.
Kasperkiewicz discloses altering the code comprises identifying the first modification comprises identifying a plurality of modifications and receiving an input indicative of a selection of the first modification among the plurality of modifications [0055].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Klassen and Kasperkiewicz before him/her, before the effective filing date of the claimed invention to incorporate Kasperkiewicz into Sabbavarpu and Klassen to provide the user choices.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Sabbavarpu and Klassen and Warnke. 
Regarding claim 19: Klassen discloses Docket # ADO1.P9686US-48-altering the code based on the identified modification, without receiving an input from the user indicating a selection of the identified modification [0041].
Sabbavarpu, Klassen do not disclose receiving a selection of an auto-select option from a user.
Warnke discloses receiving a selection of an auto-select option from a user [1101 of figure 11].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sabbavarpu and Klassen and Warnke before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Warnke into Sabbavarpu and Klassen in order to provide the user with a preference for selecting automatically. In addition, auto-select option is widely known in technology.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 17-20 have been considered but are moot because those arguments do not apply to Klassen’s teachings being used in the current rejection.
The applicant argues as below for claims 14-16:
The Applicant has amended Claim 14 to recite, among other things, "receive a first image having associated therewith first alternative text", "identify one or more objects within the first image", "generate one or more keywords associated with the one or more objects", and "make a determination that the first alternative text does not include any of the one or more keywords". Claim 14 further discloses "select a second image [having] associated therewith second alternative text that includes at least one of the one or more keywords". An option is then provided to replace the first image with the second image. The Applicant respectfully submits that neither Sabbavarpu nor Hao disclose this particular combination of features, regardless of whether these references are considered individually or in combination. 
Specifically, and as noted above, Sabbavarpu discloses "instructions to modify ... violation rules" that are "based on whether ... input source data ... is in conformity ... with a predetermined compliance standard".12 Hao, on the other hand, discloses a method to "recommend a stock image to replace [an] uploaded image to help improve [a] quality score".13 More specifically, Hao discloses a method that "may be able to extract visual attributes in the uploaded image and may retrieve a set of stock images belonging to a similar item category, and extract the visual attribute of the set of stock images to compare to the uploaded image".14 But the Examiner has not pointed to any portion of Hao that discloses making "a determination that . . . first alternative text associated with a first image] does not include any of the one or more keywords" and selecting "a second image [having] associated therewith second alternative text that includes at least one of the one or more keywords", as recited in amended independent Claim 14 (emphasis added). 
The Examiner has not pointed to any portion of Tetsumoto that can remedy the foregoing shortcomings of Sabbavarpu and Hao. Thus, even if the cited references were combined as the Examiner suggests, this combination still would not result in the Applicant's claimed invention. The Examiner therefore has not established a prima facie case of obviousness of independent Claim 14. Based on the foregoing, the Applicant respectfully submits that Claims 14-16 are distinguishable over the art of record, and respectfully requests that the outstanding rejections of these claims be withdrawn. 
The argument is not persuasive. As has been pointed out above, Sabbavarpu discloses an image analysis module executable by the one or more processors to receive a first image having associated therewith first alternative text [Sabbavarpu: 0061] and Hao discloses the selection from a plurality of images and each of the images have associated unique keywords and text descriptions. The stock image suggestion module 226 may present a selection of stock images to the user to replace the uploaded image. The stock image suggestion module 226 may retrieve the selection of stock images from the database 206 based on the stock images having been tagged with product data that correlates to the user-generated item description.  That stock image suggestion module may perform an additional and/or alternative near image search to get another image and the images [Hao: column 12, line 1-30].
	  			Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Application Publication Number 2009/0113287 attributed to David Randall Yee (hereafter referred to as Yee) discloses an analysis of accessibility guidelines violation [abstract, 0041].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272 1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173
 
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173